DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 20 is objected to because of the following informalities:  "a second duration of a the post-ablation phase" should be “a second duration of the post-ablation phase”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allison (US 2014/0163543).
Regarding claim 1, Allison teaches a control apparatus for an ablation catheter system for performing an ablation procedure on target cardiac tissue of a patient (par. [0001]), the control apparatus comprising a timing system including an automated timer configured to receive at least one 
Regarding claim 2, Allison teaches wherein the timing system is further configured to receive a TTI setting, and wherein the at least one time setting includes a first time setting and a second time setting different than the first time setting (Fig. 7 time to blanch setting as 30 seconds as in 152, and a second time setting after the 30 seconds as in 154).
Regarding claim 3, Allison teaches wherein the first time setting defines a first duration of the ablation phase (30 seconds), and the second time setting defines a second duration of the ablation phase (past the 30 second time as in 152, 154), and further wherein the automated timer automatically switches from the first time setting to the second time setting if the TTI has not occurred prior to the TTI setting (if blanching has not occurred in 30 seconds, increasing power for a duration until blanching occurs).
Regarding claim 4, Allison teaches the first time setting defines a first duration of a post-isolation phase of the ablation phase (first time of 30 seconds as in Fig. 7 and par. [0057]), and the second time setting defines a second duration of a post-isolation phase of the ablation phase (154), and further wherein the automated timer automatically switches from the first time setting to the second time setting if the TTI has not occurred prior to the TTI setting (154 automatically switching to condition A).
Regarding claim 5, Allison teaches a controller (136) configured to automatically terminate the ablation phase based at least in part on the at least one time setting (terminates after 30 seconds as in 157 and Fig. 7).
Regarding claim 6, Allison teaches wherein the at least one time setting includes a first time setting defining a maximum period of time the ablation phase can continue without reaching the TTI (30 seconds as in 152).
Regarding claim 7, Allison teaches wherein the automated timer generates an expiration signal if the first time setting expires without reaching the TTI (par. [0057] ends at 60 seconds).
Regarding claim 8, Allison teaches wherein the at least one time setting further includes a second time setting defining a maximum period of time the ablation phase can continue after reaching the TTI (par. [0057] maximum duration of 30 seconds).
Regarding claim 9, Allison teaches wherein the automated timer automatically switches from the first time setting to the second time setting upon reaching the TTI prior to the expiration of the first time setting (Fig. 7, switches from 30 second setting to another setting prior to the 30 second setting finishing, as in at least element 152).
Regarding claim 10, Allison teaches a timing activator configured to start the automated timer at the start of ablation and to stop the automated timer at the end of ablation (Fig. 7, element 105).
Regarding claim 11, Allison teaches an ablation catheter system for performing an ablation procedure on target cardiac tissue of a patient, the ablation catheter system comprising:
an ablation catheter (as in Fig. 6):
a control system comprising:
a controller configured to control an ablation phase of the ablation procedure (136 as in par. [0050] and Fig. 6), wherein the ablation phase is defined by a start of ablation and an end of ablation (blanch time); and a timing system including an automated timer configured to receive at least one time setting defining a duration of all or part of an ablation phase of the cardiac ablation procedure as a function of an actual detected time to isolation (TTI) of the target tissue (Fig. 7, algorithm for setting a time for 
Regarding claim 12, Allison teaches wherein the graphical display is further configured to receive a TTI input from the user upon the user determining that the TTI has occurred (display monitor 137, receives input as in par. [0051]).
Regarding claim 13, Allison teaches further comprising at least one sensor providing an output signal (camera as in par. [0052]), and wherein the controller is configured to automatically determine whether the TTI has been reached based at least in part on the output signal (at least par. [0053]).
Regarding claim 14, Allison teaches wherein the timing system is further configured to receive a TTI setting (par. [0057]), and wherein the at least one time setting includes a first time setting and a second time setting different than the first time setting (Fig. 7, par. [0057] first time setting of 30 seconds and a max time setting up to 60 seconds).
Regarding claim 15, Allison teaches wherein the first time setting defines a first duration of the ablation phase (30 seconds as in Fig. 7), and the second time setting defines a second duration of the ablation phase (second duration as in 154 and par. [0057]), and further wherein the automated timer automatically switches from the first time setting to the second time setting if the TTI has not occurred prior to the TTI setting (switches to the second setting if blanching has not occurred in the first 30 seconds).
Regarding claim 16, Allison teaches wherein the first time setting defines a first duration of a post-isolation phase of the ablation phase (Fig. 7 30 seconds), and the second time setting defines a second duration of the post-isolation phase of the ablation phase (after 30 seconds with a max of 60 seconds), and further wherein the automated timer automatically switches from the first time setting to the second time setting if the TTI has not occurred prior to the TTI setting (154).
Regarding claim 17, Allison teaches a timing activator configured to start the automated timer at the start of ablation and to stop the automated timer at the end of ablation (par. [0057] starting timer).
Regarding claim 18, Allison teaches a method for controlling timing of an ablation phase of an ablation procedure on target tissue of a patient, wherein the ablation phase is defined by a start of ablation and an end of ablation (par. [0057]), the method comprising receiving, by an automated timer, at least one time setting defining a duration of all or part of the ablation phase as a function of an actual detect time to isolation (TTI) of the target tissue (time setting as in conditions A-E).
Regarding claim 19, Allison teaches wherein the at least one time setting includes a first time setting and a second time setting (Condition A, 30 seconds initial, and a second setting to stop between 30-60 seconds), the first time setting defining a first duration of the ablation phase (30 seconds) and the second time setting defining a second duration of the ablation phase different than the first duration of the ablation phase (after 30 seconds at a higher power as in 154), and wherein the method further comprises: receiving a TTI setting (150); and automatically switching the automated timer from the first time setting to the second time setting if the TTI has not occurred prior to the TTI setting (switching to condition A if no blanch has occurred in 30 seconds).
Regarding claim 20, Allison teaches wherein the at least one time setting includes a first time setting and a second time setting (30 second time), the first time setting defining a first duration of a post-isolation phase of the ablation phase and the second time setting defining a second duration of a the post-isolation phase of the ablation phase (154 second time setting , and wherein the method further comprises:receiving a TTI setting (Fig. 7, 150-154); and automatically switching the automated timer from the first time setting to the second time setting if the TTI has not occurred prior to the TTI setting (154 if blanching has not occurred by 30 seconds).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lalonde (US 2017/0290618) teaches using time to effect to adjust ablation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO OUYANG/Examiner, Art Unit 3794                    
                                                                                                                                                                                    /MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794